CAMPBELL, Judge.
The defendant assigns as error the refusal of the trial court to charge on insanity and intoxication. The defendant presented medical reports to the effect that he had an aggressive personality, had been abusive to his family, and that his condition had been diagnosed as schizophrenia, chronic undifferen*199tiated. However, there is not one shred of evidence that the defendant lacked the capacity to distinguish between right and wrong at the time of and in respect of the matter under investigation. State v. Atkinson, 275 N.C. 288, 167 S.E. 2d 241 (1969), sentence modified, 403 U.S. 948, 91 S.C. 2283, 29 L.Ed. 2d 859 (1971).
The defendant also produced testimony that he had been drinking heavily on the day of his arrest and that he had taken various drugs on the two previous days. However, there was no testimony that the defendant was deranged. The defendant’s testimony concerning all events up to the time of his entry into the house is quite clear. Deputy Morris, Mr. Day and Chief of Police Enight all testified that they smelled alcohol on defendant’s breath but that his speech was not slurred; he did not stagger; and he appeared to be in full possession of his faculties and knew what he was doing. The trial court is not required to instruct the jury on the defense of intoxication where there was no evidence that defendant’s mental processes were deranged by intoxication. State v. McLain, 10 N.C. App. 146, 177 S.E. 2d 742 (1970); State v. Bailey, 4 N.C. App. 407, 167 S.E. 2d 24 (1969); State v. Doss, 279 N.C. 413, 183 S.E. 2d 671 (1971), sentence modified, 408 U.S. 939, 92 S.C. 2875, 33 L.Ed. 2d 762 (1972); State v. Cureton, 218 N.C. 491, 11 S.E. 2d 469 (1940).
We have reviewed defendant’s other assignments of error and find them without merit.
No error.
Chief Judge Brock and Judge Parker concur.